Hanna, J.
This was a prosecution commenced before *313a justice of the peace for surety of the peace. In the Common Pleas, a motion was made to dismiss for want of a sufficient affidavit. Motion overruled. The affidavit was in the alternative, expressing the affiant’s fear of bodily harm to himself or some member of his family, and is, therefore, said to be insufficient. It has been decided otherwise. Conklin v. The State, 8 Ind. R. 458.
S. Colgrove, for the appellant.
J. P. Shank, for the state.
The cause was submitted to a jury. The verdict is also in the alternative; that the complaining witness had just cause to fear injury to himself or some member of his family, &c.
A motion to set aside this verdict was overruled, and the defendant required to enter into a recognizance, &c.
We do not see any error in the case. If the ruling in 8 Ind. R. is correct, and we are disposed to adhere to it as correct under our statutes, then we cannot see, nor has there been pointed out to us, any reason why the same rule should not obtain as to the verdict.
Per Curiam. — The judgment is affirmed with costs.